Order entered March 5, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01040-CV

                 BYRON ANTHONY PLEASANT, Appellant

                                      V.

                       AYANNA RAE BLACK, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-20-0980

                                    ORDER

      Before the Court is appellant’s March 4, 2021 unopposed second motion for

an extension of time to file his brief on the merits. We GRANT the motion and

extend the time to March 19, 2021. We caution appellant that further extension

requests will be disfavored.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE